         Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 1 of 16



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
STATE FARM FIRE AND CASUALTY
COMPANY                                :

     v.                                :   Civil Action No. DKC 13-3088

                                       :
GEORGE W. HUGUELY, V, et al.
                                       :

                               MEMORANDUM OPINION

     Presently       pending     and   ready   for    resolution    in    this

declaratory judgment action is the motion for summary judgment

filed by Plaintiff State Farm and Casualty Company (“Plaintiff”).

(ECF No. 60).       The issues have been briefed, and the court now

rules, no hearing being deemed necessary.            Local Rule 105.6.     For

the following reasons, the motion for summary judgment will be

granted.

I.   Background

     This case centers around the actions of George W. Huguely, V

(“Defendant”) and his responsibility for the death of Yeardley

Love in May 2010.1       An earlier memorandum opinion, (ECF No. 30),

outlines the specifics of the multiple actions arising from that

event.      Therefore, only a brief summary is necessary.                 In a

criminal case, a jury in the Circuit Court for the City of



     1  Unless otherwise noted, the facts outlined here are
undisputed or construed in the light most favorable to Defendant,
the non-moving party.
      Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 2 of 16



Charlottesville, Virginia found Defendant responsible for the

death of Yeardley Love and guilty of second degree murder. Huguely

v. Commonwealth, 63 Va.App. 92, 105 (2014).                 In a civil case,

Sharon D. Love (Ms. Love), as administrator of the estate of

Yeardley Love, brought a civil suit against Defendant in the

Circuit Court for the City of Charlottesville.                     Her amended

complaint    alleges   that     Defendant   was    the    proximate      cause   of

Yeardley Love’s injuries and death.                The case in this court

concerns whether Plaintiff, an insurance company, is contractually

obligated to defend and to indemnify Defendant in the civil case.

Interested    party    Andrew    Murphy,    III,   Defendant’s     step-father

(together    with    Defendant    and   interested       party   Marta    Murphy,

“Respondents”), purchased a homeowners’ insurance policy (“the

Policy”) from Plaintiff for Respondents’ home in Maryland.                   (ECF

No. 60-3).    The Policy includes broad indemnification provisions

stating that “[i]f a claim is made or a suit is brought against an

insured for damages because of bodily injury. . . to which this

coverage applies, caused by an occurrence, we will: 1. pay up to

our limit of liability for the damages for which the insured is

legally liable; and 2. provide a defense at our expense[.]”                 (Id.,

at 20). The Policy defines “occurrence” as “an accident, including

exposure to conditions, which results in. . . bodily injury[.]”

(Id., at 7).        The Policy excludes coverage for injury that is

“either expected or intended by the insured; or. . . the result of

                                        2
      Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 3 of 16



willful and malicious acts of the insured[,]” (the “Exclusions”).

(Id., at 21).

      After   Ms.   Love   filed   her   complaint   in   the   civil   case,

Defendant sought coverage from both Plaintiff, (ECF No. 1, ¶ 22),

and Chartis Property Casualty Company (“Chartis”), which insured

Mr. and Mrs. Murphy under two other policies (see Case No. DKC-

13-1479, ECF No. 1).        Chartis initially provided a defense for

Defendant under a reservation of rights.         (Id. ¶ 50).     On May 20,

2013, Chartis filed a declaratory judgment action in this court

(the “Chartis Case”) and on March 20, 2017, this court granted

Chartis’s motion for summary judgment and declared that Chartis

had no duty to defend or to indemnify Defendant in the civil case.

      On November 1, 2013, Plaintiff initiated this suit, naming

Respondents and Ms. Love as interested parties and seeking a

declaratory judgment that it was not required to defend or to

indemnify Defendant in the civil case under the Policy.                    On

December 9, 2016, after a stay pending Defendant’s direct appeal

in the criminal case and the lifting of the stay upon Defendant’s

exhaustion of all direct appeals in his criminal proceedings,

Plaintiff filed a motion for summary judgment and argued that both

the   Exclusions     and   Defendant’s     failure   to    cooperate     with

Plaintiff’s investigation provided bases to deny coverage.               (ECF

No. 23).      After full briefing and a hearing, the court denied

Plaintiff’s motion for summary judgment and concluded that genuine

                                     3
      Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 4 of 16



disputes   about   material     facts       existed   regarding   whether    the

intentional acts exclusion applied and whether Defendant’s failure

to cooperate with Plaintiff’s investigation prejudiced Plaintiff.

(ECF No. 30).

     On March 4, 2019, after Ms. Love unsuccessfully appealed this

court’s decision in the Chartis Case and unsuccessfully petitioned

for en banc review, Plaintiff filed an amended complaint.                   (ECF

No. 49).   Plaintiff explains that Ms. Love “non-suited” the civil

case in May 2018 and “re-initiated” the action in December 2018.

(Id., at 3 ¶ 12).    Plaintiff additionally explains that “[a] non-

suit is a procedure permitted in Virginia state court which allows

a [p]laintiff to dismiss the action and re-file the same action

within [six] months.”     (Id., at 4 n.1).          Plaintiff emphasizes that

Ms. Love’s re-filed complaint “removed any reference to negligence

and/or gross negligence and [her] claims are now limited to claims

of intentional and willful conduct and her only cause of action is

for assault and battery.” (Id., at 6 ¶ 25). The amended complaint

names Respondents as interested parties but does not name Ms. Love

as an interested party.       (Id., at 1).         Plaintiff explains: “As of

December   2018,   the   Love   family       has   taken   the   position   that

[because] it has limited its civil claims against [Defendant] to

[a]ssault and [b]attery, it no longer challenges [Plaintiff’s]

position on insurance coverage. . . [and] has withdrawn its



                                        4
      Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 5 of 16



participation in this declaratory proceeding.”         (ECF No. 60-1, at

3 ¶ 4).

      On April 1, 2019, Respondents filed an answer and counterclaim

to Plaintiff’s amended complaint.          (ECF No. 52).      On April 22,

2019, Plaintiff answered.        (ECF No. 55).        On May 31, 2019,

Plaintiff filed a motion for summary judgment.         (ECF No. 60).     On

July 19, 2019, Respondents responded and stated: “Due to a number

of factors, Respondents have decided to take no position on the

[m]otion.   Respondents respectfully defer to the [c]ourt to rule

on the [m]otion as it sees fit.”        (ECF No. 64, at 1).    On July 29,

2019, Plaintiff replied.     (ECF No. 65).

II.   Standard of Review

      Summary judgment will be granted only if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”           Fed.R.Civ.P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986).        To prevail on a motion for

summary judgment, the moving party generally bears the burden of

showing that there is no genuine dispute as to any material fact.

Liberty Lobby, 477 U.S. at 248–50.          A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”           Id. at 249.   In

undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

                                    5
       Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 6 of 16



to the party opposing the motion,” Matsushita Elec. Indus. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences,” Shina v. Shalala, 166

F.Supp.2d 373, 375 (D.Md. 2001) (citation omitted).

III. Applicable Law

      In   diversity    actions,     a     district     court     applies      the

substantive law and choice of law rules of the state in which the

court sits.     Padco Advisors, Inc. v. Omdahl, 179 F.Supp.2d 600,

605 (D.Md. 2002) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64

(1938)).   In contract claims, Maryland applies the doctrine of lex

loci contractus, meaning the law of the place where the contract

was made applies.      Allstate Ins. Co. v. Hart, 327 Md. 526, 529

(1992).    “The locus contractus is the place where the last act is

performed which makes an agreement a binding contract.”                     Grain

Dealers Mut. Ins. Co. v. Van Buskirk, 241 Md. 58, 65-66 (1965).

In an insurance contract, the delivery of the policy and the

payment of the premiums constitute these “last acts.” Id. (citing

Sun Ins. Office, Ltd. v. Mallick, 160 Md. 71, 81 (1931)). Although

it   appears   that   the   Policy   was    addressed    to     Mr.   Murphy   in

California, (ECF No. 60-3, at 1), Plaintiff contends that it was

delivered to the Murphys at their Maryland address and that

                                      6
            Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 7 of 16



Maryland substantive law applies to the dispute (ECF No. 60-1, at

7-8).         Plaintiff argues in the alternative that California law

would apply Maryland law because the property insured was in

Maryland.         (Id., at 8).     Ms. Love and Respondents did not brief

the pending motion. Previously, they did not dispute that Maryland

substantive law was applicable.            (ECF No. 30, at 8).     Maryland law

does not, however, govern procedural rules in this court, even

when jurisdiction is based on diversity.

IV.     Declaratory Judgment While State Action is Pending

        “Federal standards guide the inquiry as to the propriety of

declaratory relief in federal courts, even when the case is under

the court’s diversity jurisdiction.”              White v. Nat’l Union Fire

Ins. Co., 913 F.2d 165, 167 (4th Cir. 1990).               Under federal law,

district courts have “some measure of discretion [as to whether]

to entertain a declaratory judgment action that is otherwise

properly within its jurisdiction.” Nautilus Ins. Co. v. Winchester

Homes, Inc., 15 F.3d 371, 375 (4th Cir. 1994).              The United States

Court of Appeals for the Fourth Circuit has held that district

courts should not entertain a declaratory judgment action during

the pendency of a related state proceeding “when the result would

be to ‘try a controversy by piecemeal, or to try particular issues

without settling the entire controversy.’”2              Mitcheson v. Harris,


        2
       The Fourth Circuit recently questioned the existence of
federal jurisdiction to hear duty to indemnify cases prior to the
                                          7
      Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 8 of 16



955 F.2d 235, 239 (4th Cir. 1992) (quoting Aetna Cas. & Sur. Co.

v. Quarles, 92 F.2d 321, 325 (4th Cir. 1937)).             A court must

consider four factors in deciding whether to make a declaratory

judgment in such a case:

          (i) the strength of the state’s interest in
          having the issues raised in the federal
          declaratory action decided in the state
          courts; (ii) whether the issues raised in the
          federal action can more efficiently be
          resolved in the court in which the state
          action is pending; (iii) whether permitting
          the federal action to go forward would result
          in unnecessary “entanglement” between the
          federal and state court systems, because of
          the presence of “overlapping issues of fact or
          law[;]”[] and (iv) whether the declaratory
          judgment action is being used merely as a
          device for “procedural fencing.”

Myles Lumber Co. v. CNA Fin. Corp., 233 F.3d 821, 824 (4th Cir.

2000) (quoting Nautilus, 15 F.3d at 377).          The court previously




determination of liability and suggested that such cases present
justiciability concerns because the alleged injury – that the
insurer might have to guarantee a future judgment – “is of a
hypothetical and contingent nature: the injury may or may not occur
depending on the outcome of the state lawsuit.” Trustgard Ins.
Co. v. Collins, 942 F.3d 195, 200 (4th Cir. 2019).       The court
“distinguished duty-to-defend cases that addressed who was
required to pay the costs of defending a suit prior to judgment.”
Id. The court concluded that “suits about the duty to indemnify
– unlike the duty-to-defend suits – would ordinarily be advisory
when the insured’s liability remains undetermined.” Id. After
highlighting the justiciability concerns, the Fourth Circuit
stated that it “need not resolve this constitutional question
today[]” and resolved the case on another ground.      Id. at 201.
This case involves both the duty to defend and the duty to
indemnify (and the duty to defend addresses who is required to pay
the costs of defending the suit). The Trustgard concerns are thus
inapplicable here.
                                    8
       Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 9 of 16



weighed all four factors and determined that proceeding with this

declaratory judgment action was appropriate.          (ECF No. 30, at 8–

12).

V.     Analysis

       In Maryland, insurance policies are to be construed pursuant

to “ordinary principles of contract interpretation.”            Megonnell v.

United Servs. Auto. Ass’n, 368 Md. 633, 655 (2002).                Thus, the

words used in an insurance policy should be given “their usual,

ordinary, and accepted meaning” – i.e., the “meaning a reasonably

prudent layperson would attach to the term.”          Bausch & Lomb Inc.

v. Utica Mut. Ins. Co., 330 Md. 758, 779 (1993).                  Where the

provisions of an insurance policy are unambiguous, the meaning of

the terms is determined by the court as a matter of law.             Cole v.

State Farm Mut. Ins. Co., 359 Md. 298, 305 (2000).

       Under   Maryland   law,   the   insurer’s   duty   to   defend   is   a

“contractual duty arising out of the terms of a liability insurance

policy” and is “broader than the duty to indemnify.”           Litz v. State

Farm Fire and Cas. Co., 346 Md. 217, 225 (1997).                 Whereas the

insurer’s duty to indemnify only attaches upon liability, “[a]n

insurance company has a duty to defend its insured for all claims

that are potentially covered under the policy.”                Cowan Sys. v.

Harleysville Mut. Ins. Co., 457 F.3d 368, 372 (4th Cir. 2006)

(citing Walk v. Hartford Cas. Ins. Co., 382 Md. 1 (2004).               Even

where an insurer’s duty to defend against a suit is based on its

                                       9
     Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 10 of 16



potential liability in that suit, the duty to defend is distinct

from the duty to indemnify.     Walk, 382 Md. at 15.

                In determining whether a liability
           insurer has a duty to provide its insured with
           a defense in a tort suit, two types of
           questions ordinarily must be answered: (1)
           what is the coverage and what are the defenses
           under the terms and requirements of the
           insurance policy? (2) do the allegations in
           the tort action potentially bring the tort
           claim within the policy’s coverage? The first
           question focuses upon the language and
           requirements of the policy, and the second
           question focuses upon the allegations of the
           tort suit.

St. Paul Fire & Marine Ins. Co. v. Pryseski, 292 Md. 187, 193

(1981).   Because the duty to defend is a “broader” duty, Walk, 382

Md. at 15, if there is any doubt about “whether or not the

allegations of a complaint against the insured state a cause of

action within the coverage of a liability policy sufficient to

compel the insurer to defend the action, such doubt will be

resolved in [the] insured’s favor.”         Aetna Cas. & Sur. Co. v.

Cochran, 337 Md. 98, 107 (1995) (quoting U.S. Fid. & Guar. Co. v.

Nat’l Paving and Contracting Co., 228 Md. 40, 54 (1962)).

     The Policy’s personal liability coverage provision states:

“If a claim is made or a suit is brought against an insured for

damages because of bodily injury. . . to which this coverage

applies, caused by an occurrence, we will: 1. pay up to our limit

of liability for the damages for which the insured is legally

liable; and 2. provide a defense at our expense[.]”         (ECF No. 60-

                                   10
     Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 11 of 16



3, at 20).      The Policy defines “occurrence” as “an accident,

including exposure to conditions, which results in. . . bodily

injury[.]” (Id., at 7).      The Policy does not define “accident.”

The Policy excludes coverage for bodily injury which is either

expected or intended by the insured, or which is the result of

willful and malicious acts of the insured.       (Id., at 21).

     Ms. Love’s amended complaint states one cause of action for

assault and battery.3 (ECF No. 60-4, at 3–4 ¶¶ 16–22). The amended

complaint narrows the civil case by dropping the negligence counts.

(Compare ECF No. 60-4 with ECF No. 23-5).         The narrowing of the

civil case also refocuses this declaratory judgment action.            While

the basic facts have not changed, the coverage analysis is clearer

and simpler.

     Plaintiff contends that there is no duty to defend or duty to

indemnify because the Policy provides coverage for bodily injury

caused by an accident and the civil case alleges “a non-accidental

incident – specifically an assault and battery.”        (ECF No. 60, at

4 ¶ 10; see also ECF No. 60-1, at 14–18; ECF No. 65, at 4–5).

Additionally,    Plaintiff   contends    that   the   intentional       acts




     3 The amended complaint identifies “punitive damages” as a
second count. (ECF No. 60-4, at 4–5 ¶¶ 23-24). Plaintiff explains
that Ms. Love’s counsel recognizes that punitive damages is not a
separate cause of action and lists punitive damages as a separate
count “to put Defendant on notice of Plaintiff’s intent to seek
punitive damages.” (ECF No. 60, at 3 n.1).


                                   11
     Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 12 of 16



exclusion applies.4    (ECF No. 60, at 4–5 ¶ 10; ECF No. 60-1, at

18–22).

     Plaintiff cites the dictionary definition of accident and two

Court of Appeals of Maryland cases, State Farm Mut. Auto Ins. Co.

v. Treas, 254 Md. 615 (1969) and Harleysville Mut. Cas. Co. v.

Harris & Brooks, Inc., 248 Md. 148 (1967), to support its argument

that the Policy only covers claims or lawsuits arising out of

accidents.   (ECF No. 60–1, at 14–18).        Plaintiff contends that




     4 Plaintiff limits its motion to these issues. (ECF No. 60,
at 2 ¶ 3).    Plaintiff does not seek summary judgment on other
potential coverage issues, namely that Defendant does not qualify
as an insured and that Defendant breached the cooperation clause.
(Id.).

     Plaintiff’s amended complaint seeks a declaration that it
does not have a duty to defend or indemnify Defendant, but
specifically contends that the lack of insurance coverage is due
to Defendant’s breach of the duty to cooperate and the
applicability of the intentional acts exclusion. As noted above,
the motion for summary judgment argues that assault and battery is
not an “accident” and does not constitute an “occurrence” so as to
trigger coverage under the Policy. It is at least arguable that
Plaintiff is raising an issue not encompassed by the pleadings.
Fed.R.Civ.P. 15 governs amendments, and Rule 15(b)(2) provides
that an issue tried by implied or express consent is treated as if
raised in the pleadings. There is a circuit split as to whether
that Rule applies at the summary judgment stage, although the
Fourth Circuit has indicated that, in some circumstances, a
district court may recognize and allow a constructive amendment on
summary judgment. Feldman v. Pro Football, Inc., 419 Fed.Appx.
381, at * 7 (4th Cir. 2011) (citing People for the Ethical Treatment
of Animals v. Doughney, 263 F.3d 359, 367 (4th Cir. 2001).
Defendant has not objected to consideration of this issue, nor has
he defended against the claim. To avoid any concern, the court
construes Plaintiff’s motion as including a motion for leave to
amend, which is granted.


                                   12
     Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 13 of 16



these cases require courts to apply an objective standard to

determine    “whether     a   given     occurrence       is   accidental     or

intentional” and to conclude that a given occurrence is not

accidental when “a reasonable person in the shoes of the insured

would foresee the potential results of the insured’s actions.”

(Id.).     Plaintiff misunderstands these cases for at least two

reasons.    First, under some circumstances, a subjective standard

applies.    Second, these cases involved negligence claims, not

intentional tort claims.

     Since the Court of Appeals of Maryland decided Harleysville

in 1967 and Treas in 1969, it has had occasion to revisit those

opinions.    Critically, in Sheets v. Brethren Mut. Ins. Co., 342

Md. 634 (1996), the Court of Appeals discussed previous cases,

including    Harleysville     and   Treas,     that   considered      “whether

negligent   acts   by   an    insured      constituted    “accidents”      under

liability insurance policies[]” and clarified that a subjective

standard applies to the inquiry.        342 Md. at 650–654.         Sheets held

that “when a negligent act causes damage that is unforeseen or

unexpected by the insured, the act is an ‘accident’ under a general

liability policy.”      Id. at 652.

     Despite   Plaintiff’s      confusion      regarding      the   case    law,

Plaintiff is correct that it does not owe a duty to defend or

indemnify Defendant.     Ms. Love’s amended complaint does not allege

that Defendant acted negligently; it alleges the intentional tort

                                      13
     Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 14 of 16



of assault and battery.5    (ECF No. 60-4, at 3–4 ¶¶ 16–22).       Sheets

recognized that the insurer had no duty to defend against a claim

of “intentional misrepresentation, as the terms of the policy

clearly indicate that there is no duty to defend or indemnify

against intentional torts.” 342 Md. at 637 n. 1; see also Kaufmann

v. Travelers Cos., Inc., No. 09-cv-0171-DKC, 2010 WL 889791 (D.Md.

Mar. 5, 2010).6   There is no “accident” in the assault and battery

claim, because it alleges an intentional tort.            Therefore, it

cannot be covered as an “occurrence.”

     Two cases, Lincoln Nat. Life Ins. Co. v. Evans, 943 F.Supp.

564 (D.Md. 1996) and Cole v. State Farm Mut. Ins. Co., 359 Md. 298

(2000), warrant brief discussion.       In each, the court determined

that a voluntary act (in Lincoln, the setting fire to the bed of

the insured victim and in Cole, the shooting of the insured victim)

may constitute an “accident” for liability insurance purposes.

Lincoln, 943 F.Supp. at 571 (“The record in this case, and the


     5   There is no question that assault and battery is an
intentional tort. See, e.g., Lititz Mut. Ins. Co. v. Bell, 352
Md. 782, 793-795 (1999) (discussing common law battery); Johnson
v. Valu Food, Inc., 132 Md.App. 118, 126 (Md.App. 2000) (discussing
battery under Maryland law); White Pine Ins. Co. v. Taylor, 233
Md.App. 479, 502 (Md.App. 2017) (discussing common law assault and
battery); Mayr v. Osborne, 293 Va. 74, 81 (Va. 2017) (noting that
battery under Virginia law is “exclusively an intentional tort.”)

     6 In addressing the meaning of “accident” in the Sheets
policy, the court noted that the policy “also excludes from
coverage property damage ‘expected or intended from the stand-
point of the ‘insured.’’”    Sheets, 342 Md. at 646.  The same
exclusion appears in the policy in this case.
                                   14
        Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 15 of 16



applicable case law causes this [c]ourt to conclude that reasonable

minds could differ as to whether the death of [the victim] was

‘accidental.’”); Cole, 359 Md. at 318 (“We hold, under the facts

of this case, that [the victim’s] death was the direct result of

an ‘accident’ because her shooting was an unusual and unforeseen

event when viewed from her perspective as the insured victim.”).

Cole noted that the Court of Appeals of Maryland “has not been

faced with the question of whether an intentional tort may be

considered an ‘accident’ as that term is used in accidental death

insurance coverage.”         Id. at 312.      Cole and Lincoln provide a test

for   analyzing      “the    events    of     an    intentional        tort   from   the

perspective of an insured who is also the victim of the intentional

tort.”     Id. at 315.      Crucially, both courts “define[d] ‘accident’

from the point of view of the insured.”                    Id.     In both Cole and

Lincoln, the insured was the victim.                 That is not the case here.

Here, the insured is the perpetrator of the alleged intentional

tort.    Cole explicitly stated that an intentional tort “hardly can

be    called    an   accident”    when      standing       in    the   shoes    of   the

tortfeasor.          359   Md.   at   307.         Cole    and   Lincoln      are    thus

distinguishable.           The assault and battery claim in this case

alleges an intentional tort and cannot constitute an “accident”

giving rise to a duty to defend or to indemnify.

        Given   this   conclusion,       it    is    not   necessary      to   discuss

separately the applicability vel non of the exclusion, or the

                                         15
      Case 8:13-cv-03088-DKC Document 66 Filed 01/07/20 Page 16 of 16



counterclaim.      State Farm is entitled to a declaration that it

owes no duty to defend or to indemnify arising from the civil case.

VI.   Conclusion

      For the foregoing reasons, the motion for summary judgment

filed by Plaintiff will be granted.       A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    16
